Title: To Benjamin Franklin from William Lee, 12 November 1782
From: Lee, William
To: Franklin, Benjamin


Sir.
Bruxelles Novr. 12. 1782
I have had the Honour of receiving your Letter of the 20th. of last Month, informing me that you had accepted my several bills amounting to Forty six thousand one hundred & ninety six Livres Nineteen Sols payle. the 12th. of April next, and you add: “I confide that you will not hazard the credit of Congress, by indorsing any of them to others—’till You have heard from me that I am likely to be in Cash.”
This does not surprize me as coming from Doctor Franklin, especially when I have in my hands, the following extract from his Letter of the 30th. of March last to the superintendant of Finance, who had order’d him twelve months ago to pay this money, viz—”no demand has been made on me by Mr. Wm. Lee, I do not know where he is.” At that moment Doctr. Franklin knew where I was, as well as any Man existing, who had not his eyes on me.
I know Sir that the money has been already lodged in your hands for the specific purpose of paying the debt due to me, which you have hitherto unjustly withheld, consequently, the credit of Congress, is at present out of the question, with respect to me, in this business; Therefore I am compell’d to inform you, that I am not in any manner disposed to be triffled with any longer, & that you must take care to pay the Bills punctually which you have accepted.
I have the Honor to be, with proper Respect, Sir &c.
Sign’d— W. Lee
His Excellency Doctr. Benja. Franklin at Passy(Copy.)
